with regards to claims 1-3, 7, 9-12, 16 and 18, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis at least one of the distribution line or the phase adjustment line includes one or more structures that connect different planes, and the input branch and the coupling terminal are located on different planes.
 	With regards to claims 4 and 13, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the phase adjustment line includes a first phase adjustment portion connected to the output branch, and a second phase adjustment portion connected to the coupling terminal, and the resistor is arranged between the first phase adjustment portion and the second phase adjustment portion. 
With regards to claims 5, 6, 14 and 15, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis, when input impedance is Zin, output impedance is Z0ut, and distribution number is n, characteristic impedance Zi of the distribution line is designed as  (n ZinZout), and a resistance value R of the resistor is designed as Z0ut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 November 19, 2021 
/K.E.G/            Examiner, Art Unit 2843    

/Stephen E. Jones/Primary Examiner, Art Unit 2843